Exhibit 10.16

AMENDMENT AND RESTATEMENT OF SCHEDULES

TO SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT

A Second Amended and Restated Omnibus Agreement was executed as of November 15,
2012, and amended as of June 1, 2013 and as of December 6, 2013 (collectively,
the “Second Amended and Restated Omnibus Agreement”), among Tesoro Corporation,
on behalf of itself and the other Tesoro Entities, Tesoro Refining & Marketing
Company LLC (or its predecessor entity), Tesoro Companies, Inc., Tesoro Alaska
Company, Tesoro Logistics LP and Tesoro Logistics GP, LLC. Capitalized terms not
otherwise defined in this document shall have the terms set forth in the Second
Amended and Restated Omnibus Agreement.

The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to
Section 9.12 of the Second Amended and Restated Omnibus Agreement, such amended
and restated Schedules shall replace the prior Schedules as of the date hereof
and shall be incorporated by reference into the Second Amended and Restated
Omnibus Agreement for all purposes.

Executed as of December 6, 2013.

 

TESORO CORPORATION By:   /s/ Gregory J. Goff   Gregory J. Goff   President and
Chief Executive Officer

 

TESORO REFINING & MARKETING COMPANY LLC By:   /s/ Gregory J. Goff   Gregory J.
Goff   Chairman of the Board of Managers and President

 

TESORO COMPANIES, INC. By:   /s/ Gregory J. Goff   Gregory J. Goff   Chairman of
the Board of Directors and President

Signature Page to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

TESORO ALASKA COMPANY By:  

/s/ Gregory J. Goff

  Gregory J. Goff   Chairman of the Board of Directors and President

TESORO LOGISTICS LP

 

By:   Tesoro Logistics GP, LLC, its   general partner By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President TESORO LOGISTICS GP, LLC By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President

 

Signature Page to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule I

Pending Environmental Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons from a release from the
line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement dated as of December 6, 2013 (“Carson Assets Indemnity Agreement”),
among the Partnership, the General Partner, Tesoro Logistics Operations LLC (the
“Operating Company”) and Tesoro Refining & Marketing, supersede in their
entirety the environmental indemnification provisions of Article III of the
Second Amended and Restated Omnibus Agreement, except as otherwise expressly
provided in the Carson Assets Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Second Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

 

Page 1 of Schedule I to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

For Initial Contribution Agreement set forth on Schedule VII:

1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.

2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.

3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.

4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Tesoro’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.

5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Tesoro is indemnified by the previous
owner for Investigation and remediation obligations.

6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Tesoro’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.

7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.

 

Page 1 of Schedule II to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

(continued)

For Amorco Contribution Agreement set forth on Schedule VII:

1. The soil and groundwater on the site of the Tankage, as defined in the Amorco
Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.

2. Any environmental violation or contamination due to SHPL, as defined in the
Amorco Contribution Agreement, being underground prior to the Closing Date.

For Long Beach Contribution Agreement listed on Schedule VII:

1. Any environmental violation or contamination, as defined in the Long Beach
Contribution Agreement, prior to the Closing Date.

2. Any anomalies in the Pipeline System that require repair as discovered by the
first internal line inspection of any portion of the Pipeline System for which
Tesoro Refining & Marketing is notified in writing prior to the First Deadline
Date.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Second Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Second Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

 

Page 2 of Schedule II to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule III

Pending Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.

 

Page 1 of Schedule III to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IV

Section 4.1(a): General and Administrative Services

 

(1) Executive management services of Tesoro employees who devote less than 50%
of their business time to the business and affairs of the Partnership, including
stock based compensation expense

 

(2) Financial and administrative services (including, but not limited to,
treasury and accounting)

 

(3) Information technology services

 

(4) Legal services

 

(5) Health, safety and environmental services

 

(6) Human resources services

 

(7) Insurance coverage under Tesoro insurance policies

 

(8) For the Assets included in the Initial Contribution Agreement and the Amorco
Contribution Agreement, Tesoro shall pay the costs for oil spill response
services provided by the Marine Preservation Association related to obligations
for oil spill prevention response.

Section 4.1(c)(vii): Other Reimbursable Expenses

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

Upon the effectiveness of the BAUTA (as defined in the Long Beach Contribution
Agreement) and only to the extent actually paid by Tesoro Refining & Marketing,
all oil spill response costs, including, but not limited to, any costs for oil
spill response services provided by the Marine Preservation Association or the
Marine Spill Response Corporation that Tesoro incurs related to the Assets
included in the Long Beach Contribution Agreement.

 

Page 1 of Schedule IV to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IV

Other Reimbursable Expenses

(continued)

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

1. All 2013 and 2014 costs related to PRISM ID 32503 for a partial replacement
of Rhodia Sulfuric Acid Line 29 will be reimbursed by TRMC to cover the 2014
expenditure of $1.1 million for line neutralization, the pig run and tie-ins.
Subject to confirmation with the refinery on exact outage dates, the bulk of
this cost will be incurred in March and April.

2. All 2013 costs or 2013 carry-over costs related to PRISM ID 32518 (under the
2013 AFE # 13E1012000002BP) for the Manual Entry Corrosion Program at Terminal 2
will be reimbursed by TRMC. All 2014 costs will be covered by the Partnership’s
2013 budget.

3. All remaining 2013 inspection and repair costs related to PRISM ID 32549
associated with the Marine Terminal 2 – TK 218 – API 653 Internal Inspection
only (not including repairs at this point) will be reimbursed by TRMC. TRMC
shall review and approve the tank repair scope and review inspection reports to
prevent unnecessary upgrades or “urban renewal.”

4. All remaining 2013 inspection and repair costs related to PRISM ID 31418
associated with the Marine Terminal 2 – TK 205 – API 653 Internal Inspection
only (not including repairs at this point) will be reimbursed by TRMC. TRMC
shall review and approve the tank repair scope and review inspection reports to
prevent unnecessary upgrades or “urban renewal.”

 

5. Remaining expenses related to PRISM ID 32040 to upgrade PLC systems in the LA
Basin will be reimbursed by TRMC.

6. All remaining 2013 inspection and repair costs related to PRISM ID 31419
associated with the Marine Terminal 2 – TK 217 – API 653 Internal Inspection
only (not including repairs at this point) will be reimbursed by TRMC. TRMC
shall review and approve the tank repair scope and review inspection reports to
prevent unnecessary upgrades or “urban renewal.”

7. All remaining expenses related to PRISM ID 32556 associated with the Pipeline
OQ Verification will be reimbursed by TRMC.

 

Page 2 of Schedule IV to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IV

Other Reimbursable Expenses

(continued)

8. All remaining 2013 inspection and repair costs related to PRISM ID 31409
associated with the Carson Products – TK VH1 – API 653 Inspection only (not
including repairs at this point) will be reimbursed by TRMC. TRMC shall review
and approve the tank repair scope and review inspection reports to prevent
unnecessary upgrades or “urban renewal.”

 

Page 3 of Schedule IV to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule V

ROFO Assets

 

Asset

   Owner Golden Eagle Refined Products Terminal (Martinez, California). A
terminal located at the Golden Eagle Refinery consisting of a truck loading rack
with three loading bays supplied by pipeline from storage tanks located at the
Golden Eagle Refinery. The terminal does not have refined product storage
capacity.    Tesoro Refining & Marketing Golden Eagle Avon Wharf Facility
(Martinez, California). A wharf facility located on the Sacramento River near
the Golden Eagle Refinery consisting of a single-berth dock and related
pipelines. The facility does not have crude oil or refined products storage
capacity and receives refined products from the Golden Eagle Refinery through
interconnecting pipelines for delivery into marine vessels. The facility can
also receive refined products and intermediate feedstocks from marine vessels
for delivery to the Golden Eagle Refinery.    Tesoro Refining & Marketing Tesoro
Alaska Pipeline (Nikiski, Alaska). A common carrier pipeline consisting of
approximately 69 miles of 10-inch pipeline with capacity to transport
approximately 48,000 bpd of refined products from the Kenai Refinery to
Anchorage International Airport and to a receiving station at the Port of
Anchorage that is connected to the Partnership Group’s Anchorage terminal as
well as third party terminals.    Tesoro Alaska Nikiski Dock and Storage
Facility (Nikiski, Alaska). A single-berth dock and storage facility located at
the Kenai Refinery that includes five crude oil storage tanks with a combined
capacity of approximately 930,000 barrels, ballast water treatment capability
and associated pipelines, pumps and metering stations. The dock and storage
facility receives crude oil from marine tankers and from local production fields
via pipeline and truck, and also delivers refined products from the refinery to
marine vessels.    Tesoro Alaska Nikiski Refined Products Terminal (Nikiski,
Alaska). A terminal located at the Kenai Refinery consisting of a truck loading
rack with two loading bays supplied by pipeline from the Kenai Refinery and six
refined product storage tanks with a combined capacity of 211,000 barrels.   
Tesoro Alaska Anacortes Refined Products Terminal (Anacortes, Washington). A
terminal located at the Anacortes Refinery consisting of a truck loading rack
with two loading bays that receive diesel fuel from storage tanks located at the
Anacortes Refinery. The terminal does not have refined product storage capacity
   Tesoro Refining & Marketing

 

Page 1 of Schedule V to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Asset

   Owner Anacortes Marine Terminal and Storage Facility (Anacortes, Washington).
A marine terminal and storage facility located at the Anacortes Refinery
consisting of a crude oil and refined products wharf facility and four storage
tanks for crude oil and heavy products with a combined storage capacity of 1.4
million barrels. The marine terminal and storage facility receive crude oil and
other feedstocks from marine vessels and third-party pipelines for delivery to
the Anacortes Refinery. The facility also delivers refined products from the
Anacortes Refinery to marine vessels.    Tesoro Refining & Marketing

 

Page 2 of Schedule V to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Existing Capital and Expense Projects

For Initial Contribution Agreement listed on Schedule VII:

1. That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.

2. That certain project number 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.

3. That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.

4. That certain project number 104100015-M at the Mandan refinery, to update the
truck rack sprinkler system. This project has been completed.

5. That certain project number 2010113017 at the Mandan refinery, to upgrade the
rack blending hydraulic system to reduce/eliminate inaccurate blends at the load
rack.

6. That certain project number 2011433001 at the Mandan refinery, to move the
JP8 to new bay and have three bays for loading product across the rack. This
project has been cancelled.

7. That certain project number 2011432602 at the Stockton terminal, install a
continuous vapor emission monitor on the vapor recovery unit for compliance with
air quality regulations.

For Amorco Contribution Agreement listed on Schedule VII:

1. That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.

2. That certain project related to AFE# 112100001 at the Amorco terminal, which
installs a jet mixer system for crude lab testing.

 

3. All other major expense projects that are within the scope of open Work
Orders as of the Effective Date.

 

Page 1 of Schedule VI to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Existing Capital and Expense Projects

(continued)

For Long Beach Contribution Agreement listed on Schedule VII:

1. That certain project related to AFE# 072104079LBT titled “UG Piping – LBT”
related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.

2 That certain project related to the TCM Idea# 2012433432 AFE# 125120020 titled
“LBT Berth 84a Loading Arm Replacement” which repairs or replaces the loading
arms at the Terminal and any related AFE project that will occur upon final
project approval to substantially repair or replace the loading arms at the
Terminal.

3. That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.

4. Any remaining costs of those certain projects related to the leak detection
on the Terminal and Terminal Pipelines which are substantially complete and
include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE# 117110002, and AFE#
125120002.

5. Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.

6. Costs related to substantial repair or replacement project scheduled for 2012
and 2013 for the pipeline segments in the portion of the Southern California
Edison right-of-way area immediately adjacent to the marine terminal to address
corrosion, and include IO# 3021407 titled “SCA.Wilmington Edison Reroute” and
IO# 3021749 titled “SCA.Edison Reroute 24 inch, 16 inch, 14 inch”.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

1. Any capital costs or expenses that may be incurred for the installation of a
custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

1. Expenses associated with the API 653 internal inspection, the Carson Crude
Terminal Tank 401 scheduled to start in November 2013, including without
limitation, cleaning of such Tank (including any waste removal) and any repairs
to such Tank required as a result of such inspection.

 

Page 2 of Schedule VI to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Existing Capital and Expense Projects

(continued)

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

1. Maintenance capital expenditures related to that certain PRISM ID 32480 at
Terminal 2 to replace all fire water piping at Berths 76, 77 and 78 areas of
Terminal 2 in Long Beach, CA with new piping. This project will also replace all
associated valves, fixtures, monitors, and fire-fighting accessories.

2. Maintenance capital expenditures related to that certain PRISM ID 25829 at
Terminal 2 to replace the existing bladder type foam tank with two atmospheric
tanks and foam skids located at either end of the facility along with new piping
to support the installation.

3. Maintenance capital expenditures related to that certain PRISM ID 20054 at
Terminal 2 to replace the existing loading arms at T2’s Berth 77 and 78. The
current parts are so old that they are no longer readily available, so in order
to properly maintain this equipment to minimize down-time for repairs, these
arms should be replaced with the newest models.

4. All capital expenditures related to that certain PRISM ID 32481 for MOTEMS
dock side piping upgrades at Terminal 2.

5. Maintenance capital expenditures related to that certain PRISM ID 32560 at
Terminal 2 to replace the main 12kV electrical switchgear that experienced
electrical damage due to several factors: nearing its equipment service life,
component degradation, exposure to the elements. The main copper busbar
component of the switchgear was recently replaced and dipped in epoxy coating.
However, during the repairs, cracks on the insulation of the main horizontal
operating bus were discovered. The exterior enclosure is slowly showing signs of
corrosion and the glastic insulation materials are degrading.

6. Upon Tesoro Refining & Marketing’s approval to complete the following
projects, all capital costs incurred to connect the Los Angeles Wilmington and
Carson refinery systems, as well as the crude and product pipeline systems: TCM
Idea# 2013434786, TCM Idea# 2013434419, TCM Idea# 2013434788, TCM Idea#
2013434417, TCM Idea# 2013434418, TCM Idea# 2013434420, TCM Idea# 2013434784,
TCM Idea# 2013434785 and TCM Idea# 2013434137.

7. Upon Tesoro Refining & Marketing’s approval to complete the project, all
capital costs related to the project at Terminal 2 targeted to reduce Tesoro’s
demurrage cost due to barge delivered additive alternative, under TCM Idea#
2013434220.

 

Page 3 of Schedule VI to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Existing Capital and Expense Projects

(continued)

8. All capital costs related to AFE# 131907046, the implementation of an
equivalent solution using Tesoro ECC 6 MOC module, including necessary
configuration changes and customization of interfaces to be completed and
executed in line with other transformation projects identified as part of
integrating other BP assets such as TMS5 to DTN Guardian3, Load Tracker, etc. in
the Logistics area.

9. All capital costs related to AFE# 131907047. As a part of the BP Carson
Tranche 1 Contribution Agreement, Tesoro acquired Maximo, i-Maintain, Maximo
Mobile and Primavera. These applications are used for scheduling and managing
routine maintenance tasks and planning capital projects (Primavera). These
business functions will be transitioned to SAP PM (using GWOS) and a TSO
instance of Primavera. This initiative should be performed in line with Maximo
to SAP PM transformation project and with other logistics and refining projects.

10. All capital costs related to AFE# 131907045. This project, in conjunction
with Tesoro’s acquisition of the BP Carson City Refinery, is designed to
transition and successfully integrate the Southwest’s Logistics Mechanical
Integrity Inspection System Information Technology assets into the Tesoro
Information Technology application landscape.

 

Page 4 of Schedule VI to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

Initial Contribution Agreement

 

Contribution Agreement

   Closing Date    First
Deadline
Date    Second
Deadline
Date   

Tesoro

Indemnifying

Parties

  

Tesoro

Indemnified

Parties

   Third
Deadline
Date Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, the Operating Company, Tesoro,
Tesoro Alaska, Tesoro Refining & Marketing, and Tesoro High Plains Pipeline
Company LLC    April 26, 2011    April 26, 2013    April 26, 2016    Tesoro
Refining & Marketing and Tesoro Alaska    Tesoro Refining & Marketing   
April 26, 2021

 

Page 1 of Schedule VII to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

Amorco Contribution Agreement

 

Contribution Agreement

   Closing Date    First
Deadline
Date    Second
Deadline
Date   

Tesoro

Indemnifying

Parties

  

Tesoro

Indemnified

Parties

   Third
Deadline
Date Contribution, Conveyance and Assumption Agreement dated as of April 1,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and Tesoro Refining & Marketing    April 1, 2012    April 1, 2014   
April 1, 2017    Tesoro Refining & Marketing    Tesoro Refining & Marketing   
April 1, 2022

 

Page 2 of Schedule VII to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

Long Beach Contribution Agreement

 

Contribution Agreement

  

Closing Date

   First
Deadline
Date    Second
Deadline
Date   

Tesoro

Indemnifying

Parties

  

Tesoro

Indemnified

Parties

   Third
Deadline
Date Contribution, Conveyance and Assumption Agreement executed as of
September 14, 2012, among the Partnership, the General Partner, the Operating
Company, Tesoro and Tesoro Refining & Marketing    Execution Date is September
14, 2012, and various Effective Times are upon receipt of the Long Beach
Approval, the CDFG Approval and the Other Approvals as set forth in the
agreement, as applicable    September 14, 2014    September 14, 2017    Tesoro
Refining & Marketing    Tesoro Refining & Marketing    September 14, 2022

 

Page 3 of Schedule VII to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

Anacortes Rail Facility Contribution Agreement

 

Contribution Agreement

   Closing Date    First
Deadline
Date    Second
Deadline
Date   

Tesoro

Indemnifying

Parties

  

Tesoro

Indemnified

Parties

   Third
Deadline
Date Contribution, Conveyance and Assumption Agreement executed as of
November 15, 2012, among the Partnership, the General Partner, the Operating
Company, Tesoro and Tesoro Refining & Marketing    November 15, 2012   
November 15, 2014    November 15, 2017    Tesoro Refining & Marketing    Tesoro
Refining & Marketing    November 15, 2022

 

Page 4 of Schedule VII to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

BP Carson Tranche 1 Contribution Agreement

 

Contribution Agreement

   Closing
Date    First
Deadline
Date    Second
Deadline
Date   

Tesoro

Indemnifying

Parties

  

Tesoro

Indemnified

Parties

   Third
Deadline
Date Contribution, Conveyance and Assumption Agreement executed as of May 17,
2013, among the Partnership, the General Partner, the Operating Company, Tesoro
and Tesoro Refining & Marketing    June 1, 2013    Not Applicable   
Not Applicable    Tesoro Refining & Marketing    Tesoro Refining & Marketing   
Not Applicable

 

Page 5 of Schedule VII to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

BP Carson Tranche 2 Contribution Agreement

 

Contribution Agreement

  

Closing Date

   First
Deadline
Date    Second
Deadline
Date   

Tesoro

Indemnifying

Parties

  

Tesoro

Indemnified

Parties

   Third
Deadline
Date Contribution, Conveyance and Assumption Agreement executed as of
November 18, 2013, among the Partnership, the General Partner, the Operating
Company, Tesoro, Tesoro Refining & Marketing and Carson Cogeneration Company   
December 6, 2013    Not Applicable    Not Applicable    Tesoro Refining &
Marketing    Tesoro Refining & Marketing    Not Applicable

 

Page 6 of Schedule VII to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VIII

Administrative Fee and Indemnification Deductibles

Administrative Fee

$5,500,000

Annual Environmental Deductible

$600,000

Annual ROW Deductible

$600,000

 

Page 1 of Schedule VIII to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, Tesoro Refining & Marketing shall own the leasehold
rights in the “Wharf Lease” issued by the California State Lands Commission and
the easements, rights of way and permits for the “SHPL,” all as defined in the
Amorco Contribution Agreement, and the Partnership Group shall provide
operational, maintenance and management services with respect to such Assets
pursuant to the MTUTA. Title to Wharf Lease rights and the SHPL are scheduled to
be contributed to the Partnership Group at a later date, as set forth in the
Amorco Contribution Agreement. The Right of Way Indemnification set forth in
Section 3.2 herein applies to the extent that a Loss arises with respect to a
Partnership Group Member’s interests under the MTUTA before title to such Assets
is contributed to the Partnership Group Member or with respect to a Partnership
Group Member’s failure to become the owner of such valid and indefeasible
easement rights or fee ownership or leasehold interests in such Assets after
they are finally contributed to the Partnership Group as contemplated in the
Amorco Contribution Agreement. The Closing Date provided for in this Agreement
shall be as set forth above, without regard to when title to these Assets is
finally contributed to a Partnership Group Member.

For Long Beach Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, Tesoro Refining & Marketing shall own the
leasehold rights in the “Terminal Lease” issued by the Port of Long Beach and
the easements, rights of way and permits for the “Terminal Pipelines,” all as
defined in the Long Beach Contribution Agreement, and the Partnership Group
shall provide operational, maintenance and management services with respect to
such Assets pursuant to the Long Beach Operating Agreement, as defined in the
Long Beach Contribution Agreement. Title to Terminal Lease rights and the
Terminal Pipelines are scheduled to be contributed to the Partnership Group at a
later date, as set forth in the Long Beach Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
BAUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Long Beach Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.

 

Page 1 of Schedule IX to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

(continued)

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Second Amended and
Restated Omnibus Agreement, (ii) the Anacortes Track Use and Throughput
Agreement among the General Partner, the Partnership, the Operating Company and
Tesoro Refining & Marketing, (iii) the Anacortes Mutual Track Use Agreement
among the General Partner, the Partnership, the Operating Company and Tesoro
Refining & Marketing, and (iv) the Ground Lease between Tesoro Refining &
Marketing and the Operating Company, all dated as of November 15, 2012, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. For the avoidance of doubt, the indemnification provisions of
the Second Amended and Restated Omnibus Agreement shall be subordinate to the
respective indemnification provisions of each of the other agreements referenced
above.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Second Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII, (iii) the Master Terminalling Services Agreement –
Southern California among Tesoro Refining & Marketing, the General Partner, the
Partnership and the Operating Company dated as of June 1, 2013, as amended, and
(iv) the Carson Storage Services Agreement among Tesoro Refining & Marketing,
the General Partner, the Partnership and the Operating Company dated as of
June 1, 2013, the parties hereto agree that the indemnification provisions of
any of those agreements shall control over any of the other agreements to the
extent the subject matter of the indemnification is specifically referenced or
provided for in that agreement. In the event of a conflict of provisions of any
of the above-referenced agreements and the Carson Assets Indemnity Agreement,
the provisions of the Carson Assets Indemnity Agreement shall prevail with
respect to issues related to the contribution of the assets described therein,
but not with respect to the ordinary operations of such assets as set forth in
the above-referenced agreements. Notwithstanding anything to the contrary in the
Second Amended and Restated Omnibus Agreement, the indemnification provisions of
Sections 3.2 and 3.5 thereof shall not apply to the Assets as defined in the BP
Carson Tranche 1 Contribution Agreement listed on Schedule VII.

 

Page 2 of Schedule IX to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

(continued)

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Second Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 2 Contribution Agreement
listed on Schedule VII, (iii) the Amended and Restated Master Terminalling
Services Agreement – Southern California among Tesoro Refining & Marketing, the
General Partner, the Partnership and the Operating Company dated as of
December 6, 2013, (iv) the Long Beach Storage Services Agreement among Tesoro
Refining & Marketing, the General Partner, the Partnership and the Operating
Company dated as of December 6, 2013, (v) the Berth 121 Operating Agreement
between the Operating Company and Carson Cogeneration Company, dated as of
December 6, 2013, (vi) the Terminals 2 and 3 Operating Agreement among the
Partnership, the General Partner, the Operating Company and Tesoro Refining &
Marketing, dated as of December 6, 2013, (vii) the Amended and Restated Long
Beach Berth Access Use and Throughput Agreement among the Partnership, the
General Partner, the Operating Company and Tesoro Refining & Marketing, dated as
of December 6, 2013, (viii) the Long Beach Berth Throughput Agreement among the
Partnership, the General Partner, the Operating Company, Tesoro Refining &
Marketing and Carson Cogeneration Company, dated as of December 6, 2013,
(ix) the SoCal Transportation Services Agreement between Tesoro Refining &
Marketing and Tesoro SoCal Pipeline Company LLC, dated as of December 6, 2013,
(x) the Long Beach Pipeline Throughput Agreement among the Partnership, the
General Partner, the Operating Company and Tesoro Refining & Marketing, dated as
of December 6, 2013, (xi) the Carson Coke Handling Services Agreement among the
Partnership, the General Partner, the Operating Company and Tesoro Refining &
Marketing, dated as of December 6, 2013, (xii) the Coke Barn Lease Agreement
between the Operating Company and Tesoro Refining & Marketing, dated as of
December 6, 2013 and (xiii) the Terminals 2 and 3 Ground Lease between the
Operating Company and Tesoro Refining & Marketing, dated as of December 6, 2013,
the parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. In the event of a conflict of provisions of any of the
above-referenced agreements and the Carson Assets Indemnity Agreement, the
provisions of the Carson Assets Indemnity Agreement shall prevail with respect
to issues related to the contribution of the assets described therein, but not
with respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.

 

Page 3 of Schedule IX to Amendment and Restatement of

Schedules to Second Amended and Restated Omnibus Agreement